                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Laura Hart,                            )
                                       )                Civil Action No.: 5:18-cv-00338-JMC
                      Plaintiff,       )
                                       )
       v.                              )                                ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

        This matter is before the court on Plaintiff Laura Hart’s (“Plaintiff”) Motion for Attorney’s

Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), filed on July 15, 2019.

(ECF No. 34.) Defendant Andrew M. Saul, the Commissioner of Social Security Administration

(“the Commissioner”), responded to Plaintiff’s Motion on July 29, 2019, and indicated that he did

not oppose Plaintiff’s Motion. (See ECF No. 35 at 1.) Specifically, the Commissioner does not

oppose an award of four thousand two hundred eighty-six dollars and seventy-nine cents

($4,286.79) in attorney’s fees and twenty dollars and four cents ($20.04) in costs. (ECF No. 35 at

1.) After reviewing Plaintiff’s Motion (ECF No. 34) and the Commissioner’s Response (ECF No.

35), the court finds that the stipulated request for fees is reasonable and that Plaintiff is entitled to

an award of attorney’s fees under the EAJA.

        In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff's counsel. Ratliff, 560 U.S. at 589. The amount of attorney’s fees payable

to Plaintiff will be the balance of stipulated attorney’s fees remaining after subtracting the amount

                                                   1
of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding federal debt

exceeds the amount of attorney’s fees under the stipulation, the stipulated amount will be used to

offset Plaintiff’s federal debt and no attorney’s fees shall be paid. See 31 U.S.C. § 3716. (See also

ECF No. 35 at 1–2.)

       After a thorough review of Plaintiff’s Motion (ECF No. 34) and the Commissioner’s

Response (ECF No. 35), the court GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 34)

and awards $4,286.79 in attorney’s fees and $20.04 in costs.

       IT IS SO ORDERED.




                                                                 United States District Judge
July 29, 2019
Columbia, South Carolina




                                                 2
